COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Matthew Leachman

Appellate case number:     01-22-00232-CR, 01-22-00233-CR, 01-22-00234-CR

Trial court case number: 1756174, 1756176, 1756173

Trial court:               248th District Court of Harris County

       On March 25, 2022, Appellant Matthew Leachman filed notices of appeal of the trial
court’s denial of his applications for writ of habeas corpus in the above-referenced cause
numbers. See TEX. CODE CRIM. PROC. art. 11.072. The clerk’s records filed do not include a
copy of the trial court’s certification of Appellant’s right to appeal the denial of his writs of
habeas corpus. See TEX. R. APP. P. 25.2(a)(2), (d); 34.5(a)(12), 37.1.1 On April 11, 2022,
Appellant filed a Motion for Abatement and Remand, asking this Court to abate and remand his
appeals to the trial court for (1) entry of a certification of right to appeal, (2) for “proceedings,
evidence, or factfinding on [his] motion for reconsideration,” and (3) “for entry of meaningful
findings of fact and conclusions of law on the factors the trial court utilized to deny personal
bond and set bond at a total of $225,000.”

        We GRANT Appellant’s Motion IN PART and DENY IT IN PART. We ABATE
the current proceedings and REMAND the appeals to the trial court only for further
proceedings in connection with the certification of Appellant’s right to appeal the denials of his
writs of habeas corpus. If the trial court already executed certifications of Appellant’s right to
appeal, the trial court clerk is directed to supplement the clerk’s record with the certifications
within 10 days of the date of this order. If no certifications of Appellant’s right to appeal have
been executed, we direct the trial court to utilize whatever means necessary to secure a proper
Certification of Appellant’s Right to Appeal in compliance with Rules 25.2(a)(2) and 25.2(d)


1
       This Court must dismiss the appeal “if a certification that shows the defendant has a right of
       appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d); see Ex
       parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.). However, the Texas
       Rules of Appellate Procedure prohibit us from dismissing an appeal based on the lack of a valid
       certification when we determine that an appellant has a right of appeal. See TEX. R. APP. P.
       25.2(f), 34.5(c) (2), 37.1, 44.4.
and to supplemental the clerk’s record with such executed certifications no later than 30 days
from the date of this order. See TEX. R. APP. P. 25.2(a)(2), (d), 34.5(a)(12), (c)(2), 37.1.

        We DENY Appellant’s Motion to Abate and Remand in all other respects, including his
request to have the trial court conduct “proceedings, evidence, or factfinding” on Appellant’s
motion for reconsideration or for “entry of meaningful findings of fact and conclusions of law
on the factors the trial court utilized to deny [Appellant’s] personal bond and set bond at a total
of $225,000.”

        On April 18, 2022, Appellant also filed a Motion for Supplementation of Record,
asserting the briefs he filed in support of his habeas applications were not included in the clerk’s
records filed in this Court because the clerk of the trial court inadvertently filed the briefs in the
underlying criminal court proceedings, rather than in the habeas proceedings, which have distinct
cause numbers. We GRANT Appellant’s Motion for Supplementation of the clerk’s records and
ORDER the trial court to determine whether any briefs filed in support of Appellant’s
applications for habeas corpus were given the incorrect cause numbers and, if so, to make any
necessary corrections. To the extent any briefs filed in support of Appellant’s habeas
applications are corrected to reflect cause numbers 1756174, 1756176 or 1756173, we order the
clerk of the trial court to supplement the clerk’s record(s) in the three habeas proceedings
pending in this Court to include such briefs within 30 days from the date of this order.

        In his Motion for Supplementation, Appellant also claims that the transcript from a
September 3, 2021 hearing regarding Appellant’s “difficulty of conducting [his] defense from
the jail” is missing from the appellate record. Appellant’s motion requesting technological
assistance, which was heard during the September 3, 2021 hearing, is included in the clerk’s
record for each of the three habeas proceedings. Appellant requested that the reporter’s record
from the September 3, 2021 hearing also be included in the appellate record in each of the three
habeas cases pending in this Court. We ORDER the trial court to determine whether the
reporter’s record in the pending habeas proceedings should be supplemented to include the
transcript of the September 3, 2021 hearing, given that the motion heard during that hearing is
already in the appellate record and the hearing transcript was requested. To the extent the trial
court determines the reporter’s record should be supplemented with the transcript of the
September 3, 2021 hearing, we order the court reporter to supplement the reporter’s record to
include the transcript within 30 days from the date of this order.

       The appeals are ABATED, treated as closed cases, and removed from this Court’s active
docket. The appeals will be reinstated on this Court’s active docket 45 days from the date of this
Order.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: May 19, 2022